Opinion by
Pobter, J.,
The decree from which this appeal is taken involved no departure from the general scheme -of distribution which had prevailed upon a former account in the same estate. The action of the orphans’ court in separating the principal from the income of the estate, in disposing of the fund for distribution upon the first account, was only for the purpose of determining how some of the shares should be subdivided, the principal of such shares having been bequeathed to trustees and the income only to the beneficiaries. The decree of the court upon the first account was, as to the residuary legatees, con-*405elusive only as to the fund then distributed; and did not determine that all subsequent distributions must be made upon the same theory. Even if the court had held, upon the distribution under the first account, that the jresiduary legatees were chargeable with interest upon the amount of their respective advancements, and one of said legatees had been thereby deprived of a part of the fund to which he was entitled, upon that fact being made clear at a subsequent distribution he would have been entitled to be awarded enough to make up his proportionate distributive share of both funds: Grim’s Appeal, 109 Pa. 391; Grim’s Estate, 147 Pa. 190; Yetter’s Estate, 160 Pa. 506; Landmesser’s Estate, 13 Pa. Superior Ct. 467. The testator directed that the residue of his estate be divided into five equal shares, three of which were bequeathed to three of his sons absolutely; the other two shares were bequeathed upon certain trusts for the benefit of two other sons and their respective families. As to the shares which were so bequeathed in trust it is not necessary to determine whether the beneficiaries were entitled to the income from the time of the death of the testator or only after the distribution of the estate; the question does not arise in this case. The will then directed that certain specific sums should be charged against the shares of his sons respectively, as advancements. The contention of the appellant is that those who had been least advanced were entitled to have separate accounts of the principal and income of the estate; that they respectively were entitled to be paid out of the principal the amounts necessary to equalize distribution, and were entitled to receive in addition the income of the estate in proportion to such amounts. This would in effect be to make a charge against the advancements for delay, in the nature of interest, from the date of the death of the testator. The will of the testator did not so direct; it contemplated an equal division of the residue, taking into account the amount which each son had received by way of advancement. Advancements do not bear interest, unless there be a clearly manifest intention that they shall do so expressed in the will: Miller’s Appeal, 31 Pa. 337; Porter’s Appeal, 94 Pa. 332. When the shares of the legatees had been equalized, whether the fund which accomplished that result was derived from principal or income, *406the balance of the estate must be equally divided among all: Farnum’s Estate, 176 Pa. 366.
The decree of the court below is affirmed, and the appeal dismissed at costs of the appellant.